[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            MAY 16, 2007
                             No. 06-14982                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 04-00308-CV-HLM-4

WILLIAM LAYTON ROBERTS,


                                                           Plaintiff-Appellant,

                                  versus

RANDSTAD NORTH AMERICA, INC.,
RANDSTAD STAFFING SERVICES, L.P.,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (May 16, 2007)

Before BIRCH, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
       William Layton Roberts appeals the district court’s grant of summary

judgment to Randstad North America and Randstad Staffing Services (collectively

“Randstad”) in his action alleging discriminatory termination in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2. We AFFIRM the district

court’s grant of summary judgment to Randstad.

                                  I. BACKGROUND

       Roberts, a male, filed a complaint against Randstad pursuant to Title VII,1

which alleged that Roberts’s supervisor, Jan Harding-Baker, a female, was biased

against men, and that a complaint made by Harding-Baker had led Randstad

managing director of operations Genia Spencer to terminate Roberts’s

employment.

       Roberts began working for Randstad in northern Georgia in 1994 as a

district manager, was promoted to regional business development manager in

November 2000. After the elimination of this position in August 2002, Roberts

became a market manager, a position with substantially the same duties as the

district manager position. Roberts’s manager at this time was Eric Buntin. In

March 2003, Harding-Baker became Roberts’s supervisor. Roberts’s performance

evaluations from Randstad generally showed acceptable ratings.



       1
       Roberts also lodged a claim for breach of his employment contract. That claim,
however, is not before us on appeal.

                                              2
      Randstad had a staffing account with Pirelli. In 2003, Roberts transferred

the Pirelli account from Teresa Lanter, a former subordinate of Roberts, to a new

male agent, Clem Trammell. Roberts denies Lanter’s story, but Lanter claimed

that Roberts had stated that he transferred the account because the female manager

at Pirelli “related better to men” and “Pirelli needs more testosterone.” R1-26,

Exh. A at 2. Lanter reported these alleged statements to Harding-Baker. Roberts

later stated that he moved the Pirelli account because he had been informed that

Randstad would lose the account because Lanter and co-agent Josh Sellings had no

sense of urgency. Roberts stated that on the day before he was fired he first

learned that Lanter had complained to Harding-Baker about Roberts.

      Roberts also had a dispute with Randstad regarding an alleged $9,800

overpayment that Randstad made to Roberts for his car allowance. Harding-Baker

had been the one who originally discovered the alleged overpayment. She first

went to Elizabeth Strickland to confirm whether Roberts was entitled to such a

high allowance, in part, because she was suspicious of Roberts. After Strickland

had informed Harding-Baker that she thought there was an overpayment, Harding-

Baker confronted Roberts. Harding-Baker did not believe Roberts’s assertions that

he thought the allowance was inadvertently increased or that it was increased as a

result of Roberts’s promotion to market manager. Harding-Baker gave Roberts the

option of either immediately repaying the money or having $500 per paycheck

                                          3
deducted until the sum was made up. Roberts responded: “neither. I need to find

out more about that.” R1-27 at 49. Roberts did not refuse to pay the money,

instead stating that he “wanted to do the right thing, whatever that was.” Id. at 50.

Roberts also contacted Steven Whitehead, Randstad’s general counsel, and

reiterated his position.

       In 2003, Randstad began “Mass Customized,” a company-wide marketing

initiative, which was a major focus of Randstad in the fall of 2003. As a market

manager, one of Roberts’s duties in the “Mass Customized” initiative was to verify

Randstad’s information on potential client companies, which was obtained from

marketing firm Claritas. This task was to be completed by the market manager

personally, not subordinates. It has been alleged, though Roberts did not recall,

that he had agent Nakita Whatley, a subordinate of Roberts, assist him in the

validation process. Roberts agreed that he might have asked his agents whether a

particular company was already in Randstad’s database or if they knew of any

other information on the company.

       Roberts later attended an 22 October 2003 “Mass Customized” initiative

progress meeting, at which Harding-Baker was present. Harding-Baker told

Roberts that she thought he should “have been further along” in the client

validation process. Id. at 68, 73. Harding-Baker noted that Roberts’s validation

list had been faxed to him from one of his branches. She accused Roberts of

                                          4
having not done the work himself. Harding-Baker later contacted Whatley and

asked whether she had assisted Roberts with the “Mass Customized” initiative

validations. Whatley clearly told Harding-Baker that she had not assisted Roberts

and stated that it was well-known in the office that Roberts had personally

performed the validations.

      Roberts stated that he did not recall what his response, if any, to Harding-

Baker’s accusation had been, and did not seem to recall whether the accusation was

accurate. Roberts later stated that he had made no response because Harding-

Baker had immediately raised the topic of Lanter’s complaint. Roberts told

Harding-Baker why he had transferred the Pirelli account.

      Before these incidents had arisen, Roberts had been identified to Steven

Whitehead, who became Randstad’s general counsel in 2001, as an employee with

possible integrity problems. Whitehead’s former supervisor had specifically

cautioned Whitehead that he had concerns with Roberts’s “morality” and

“integrity,” and had directed Whitehead to “keep [an] eye” on Roberts because

Roberts “could potentially put the company at risk.” R2-32 at 18. Whitehead was

also aware that Roberts had been accused of having a sexual relationship with a

subordinate and, shortly thereafter, had married her. Whitehead believed that

Roberts had been lying when he denied the affair. When Whitehead became

general counsel, he also learned that Roberts had never performed well

                                          5
commercially.

      When Whitehead spoke to Roberts regarding the alleged car allowance

overpayment, Whitehead believed that Roberts was required to repay the money

and thought that Roberts conducted himself like a “snake-oil salesman” during the

meeting. Id. at 28. Whitehead believed he had made it clear that Roberts needed

to repay the money to keep his job. Whitehead decided that he would allow

Roberts “to sleep on it” before terminating his employment. Id. at 30-31.

      After meeting with Roberts but before Whitehead terminated Roberts,

Randstad’s human resources manager Stacey Williams notified Whitehead of

additional reports of misconduct by Roberts, including: a complaint by Lanter

regarding the alleged Pirelli account comments; and a complaint by Harding-Baker

regarding her belief that Roberts had not met his “Mass Customized” initiative

responsibilities and made misrepresentations during a “Mass Customized”

initiative meeting that had occurred the day before, 22 October 2003. While

Whitehead had an existing good impression of Lanter at the time, his only

knowledge of the incident came from Williams’s report of Lanter’s allegation.

Roberts was not interviewed because Whitehead had already found Roberts to be

not credible, and Whitehead assumed Roberts would simply deny the allegations.

Roberts was terminated the day after the October 22 “Mass Customized” initiative

meeting. Randstad records reflected that Roberts was terminated on 23 October

                                         6
2003 for “unsatisfactory performance and dishonesty.” R1-27, Exh. 10.

      Whitehead could not say whether he would have fired Roberts for the

comment alone, because his decision was made “based upon the entirety of the

facts.” R2-32 at 43. He stated: “based upon all . . . the factors . . . I made the

decision that we didn’t need [] Roberts in our organization any longer. In fact, we

couldn’t afford to keep [] Roberts in our organization one minute longer.” R2-32

at 22. Whitehead also stated that “any one of [the complaints] would have been

reason for terminating [] Roberts.” Id. at 24. Whitehead’s basis for his beliefs

about Roberts’s conduct with the “Mass Customized” program was Harding-

Baker’s statements on the matter, which were reported to him by Williams.

Whitehead stated that his decision was influenced by the information provided by

Williams, his own conversation with Roberts, and the fact that Whitehead believed

Roberts owed Randstad for the alleged car allowance overpayment. Whitehead

also stated that Roberts’s termination was “imminent” at the time Roberts did not

agree to pay the money back after being given a night to “sleep on it.” Id. at 61.

Whitehead stated that the additional information from Williams merely “sped” the

matter up and “cut . . . off” the need to examine the issue and take additional steps.

Id. at 62-63.

      Harding-Baker stated that she was not involved the decision to terminate

Roberts and did not recommend Roberts’s termination, but only provided

                                            7
information to Williams about the October 22 meeting where, she believed,

Roberts had arrived unprepared and then was dishonest in reporting his progress.

Harding-Baker conceded that at the time of the October 2003 meeting, existing

“trust issues” with Roberts, based on her occasional inability to locate him at his

branches, including one occasion on which Harding-Baker thought Roberts had

lied to her about where he was. Id. at 128-30. Harding-Baker testified that her

first impression of Roberts was that he was a “nice, southern gentleman, polite,

well-spoken, polished.” R2-33 at 80. She did not have any negative impressions

about him at that time. At the time, Harding-Baker felt Roberts was competent to

perform his job. Harding-Baker had heard rumors about Roberts’s affair with a

subordinate. Some of Roberts’s employees had also complained that he was hard

to find.

       Williams called Harding-Baker and informed her that Whitehead had

decided to terminate Roberts. Harding-Baker was “a little bit” surprised to learn

that Roberts would be terminated. Id. at 94. She thought the decision was drastic,

although correct. Harding-Baker stated that she would not have fired Roberts, but

later stated that although she would not have fired him based on the performance

issues alone, she would have fired him based on the totality of his problems. Paige

Passons, a female, took over Roberts’s responsibilities after he was terminated.

       Other than Harding-Baker, Roberts did not believe that any other person

                                           8
involved in his termination had discriminated against him on the basis of his sex.

Roberts recounted that Harding-Baker had commented to Roberts that he made

more money than any of her female managers. Mandi Culpepper, who worked

with Roberts and Harding-Baker in 2003, was of the “firm impression that

[Harding-Baker] was biased against men in general and [] Roberts in particular.”

R1-31, Attachment 3 at 2. According to Culpepper, Harding-Baker was “open,

communicative, and friendly with females,” but “direct, abrupt, closed, and

uncomfortable with males.” Id. Additionally, Culpepper stated that Harding-

Baker would mingle with females but ignore or exclude males. Culpepper heard

Harding-Baker speak negatively of Buntin and Roberts, but never heard her speak

negatively of a female manager. Culpepper stated that Harding-Baker would

withhold information from Roberts on new programs being implemented by

Randstad, then complain when his branches had not progressed as much in the

programs as others had.

      Lorna Hall, one of Roberts’s subordinates in 2003, also stated her belief that

Harding-Baker was more communicative with her female market managers about

new programs being implemented by Randstad, but would withhold the same

information from Roberts. Hall stated that this withholding caused problems with

respect to a June 2003 increase in the amount charged to clients, because Roberts’s

lack of information on the changes left him unable to give the clients advance

                                          9
notice.

      Randstad moved for summary judgment and the magistrate judge issued a

report that recommended the dismissal of Roberts’s claims. Roberts filed

objections to the magistrate judge’s report and recommendation and the district

court denied the objections, adopted the report and recommendation and granted

summary judgment to Randstad. Roberts now appeals the district court’s grant of

summary judgment as to his Title VII claim.

                                 II. DISCUSSION

      We review the district court’s grant of summary judgment de novo, applying

the same legal standards as the district court, and viewing all facts and reasonable

inferences drawn therefrom in the light most favorable to the non-moving party.

Hinson v. Clinch County, Ga. Bd. of Educ., 231 F.3d 821, 826-27 (11th Cir. 2000).

Summary judgment is appropriate where the evidence shows that there is no

genuine issue of material fact and that the moving party is entitled to judgment as a

matter of law. Id. at 826 (citing Fed. R. Civ. P. 56(c)). We must give weight to

both the evidence favoring the non-moving party and evidence supporting the

moving party, to the extent that the evidence supporting the moving party is

uncontradicted, unimpeached, and comes from a disinterested source. Id. at 827.

“In other words, we must consider the entire record, but disregard all evidence

favorable to the moving party that the jury is not required to believe.” Id. (citation

                                          10
and internal quotations omitted).

      Where, as here, an employee alleges discriminatory termination in violation

of Title VII, but does not have direct evidence of discrimination, we apply the

burden-shifting framework of McDonnell-Douglas Corp. v. Green, 411 U.S. 792,

93 S. Ct. 1817 (1973). Hinson, 231 F.3d at 828. Under the McDonnell-Douglas

framework, a plaintiff alleging discriminatory termination must first establish a

prima facie case by showing that: (1) he was a member of a protected class; (2) he

was suffered an adverse employment action; (3) he was qualified for the position

held; and (4) he was replaced by a person outside of the protected class. Id.

Where a prima facie case is established, the burden falls on the employer to

articulate a legitimate, non-discriminatory reason for the plaintiff’s termination.

Id. at 830. Where the employer does so, the burden then returns to the plaintiff to

show that the reasons articulated were a pretext and that the real reason was

discriminatory. Id. On appeal, it is undisputed that Roberts established a prima

facie case of discriminatory termination and that Randstad articulated legitimate,

non-discriminatory reasons for the termination. Accordingly, we focus on

whether Roberts has established that Randstad’s articulated reasons were

pretextual.

      Roberts argues that the district court erred in finding that he had not

presented evidence from which a jury could infer that his supervisor, Jan Harding-

                                          11
Baker, was biased against men, including himself. Roberts acknowledges that

Steven Whitehead, the ultimate decision-maker, held no discriminatory animus.

He argues, however, that Harding-Baker’s discriminatory animus was imputed to

Whitehead based on a “cat’s paw” theory of liability, under which, in certain

circumstances, the discriminatory animus of a non-decisionmaking employee can

be imputed to the neutral decisionmaker when the decisionmaker does not conduct

his own independent investigation. See Llampallas v. Mini-Circuits, Lab, Inc., 163

F.3d 1236, 1249 (11th Cir. 1998). “In such a case, the recommender is using the

decision maker as a mere conduit, or ‘cat’s paw’ to give effect to the

recommender’s discriminatory animus.” Stimpson v. City of Tuscaloosa, 186 F.3d

1328, 1332 (11th Cir. 1999) (per curiam) (citation omitted). Essentially, where the

individual accused of discriminatory animus is “an integral part” of a multi-level

personnel decision, their improper motivation may “taint[ ] the entire ... process.”

Schoenfeld v. Babbitt, 168 F.3d 1257, 1268 (11th Cir. 1999). Therefore, in order to

survive summary judgement, Roberts must be able to show that Harding-Baker

harbored a discriminatory animus against him and “the decisionmaker[, that is,

Whitehead] acted in accordance with the harasser’s decision without [himself]

evaluating the employee’s situation.” See Llampallas, 163 F.3d at 1249 (citation

omitted).

      Upon careful consideration of the briefs of the parties, and thorough review

                                          12
of the record, we find no reversible error. The district court did not err in granting

summary judgment to Randstad because Roberts has not presented evidence that

could reasonably allow a jury to conclude that Harding-Baker harbored a

discriminatory animus against men, rather than simply disliking Roberts.

Moreover, the evidence reveals that Whitehead conducted his own independent

evaluation of Roberts. See Stimpson, 186 F.3d at 1332 (“[The ‘cat’s paw’] theory

provides that causation may be established if the plaintiff shows that the

decisionmaker followed the biased recommendation without independently

investigating the complaint against the employee.”).

       Roberts’s evidence supporting an inference of gender bias essentially

amounts to: (1) Harding-Baker was more socially comfortable with females than

with males; (2) Harding-Baker took a variety of negative actions against Roberts,

such as creating false negative reports on him and withholding information he

needed to run his branch properly; and (3) when Roberts was terminated, Harding-

Baker replaced him with a female manager.2 Pretext cannot be established simply

by making a prima facie case and “[d]islike alone is not evidence of []

discrimination,” Hawkins v. Ceco Corp., 883 F.2d 977, 986 (11th Cir. 1989).



       2
         Roberts also argues that bias can be inferred from Harding-Baker’s first impression that
Roberts was a “nice, southern gentleman, polite, well-spoken, polished.” R2-33 at 80. While
“gentleman” is a gender-specific term, it is also a compliment, and in no way shows
discriminatory animus.

                                               13
Therefore, Harding-Baker’s actions against Roberts and the promotion of a woman

to replace him are, even together, insufficient to demonstrate discriminatory

animus toward men, much less one that could be imputed to Randstad.

      To show discriminatory animus, Roberts must primarily rely on Harding-

Baker’s generalized shortcomings in social interactions with her male employees.

This is a burden that the evidence cannot bear. To defeat summary judgment, “[a]

mere ‘scintilla’ of evidence supporting the opposing party’s position will not

suffice; there must be enough of a showing that the jury could reasonably find for

that party.” Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir. 1990) (citation

omitted). That Harding-Baker was more “open” and “communicative” with other

women, while more “direct” and “closed” with men, R1-31, Culpepper Aff. at ¶ 3,

5, is only a “mere scintilla” of evidence, but not enough from which a reasonable

jury could infer a general bias against men.

       Moreover, Whitehead, the person who fired Roberts, did so after an

independent analysis of Roberts employment. While he considered information

that Harding-Baker relayed to Williams, who reported it to Whitehead, Whitehead

met with Roberts personally, and drew upon information concerning multiple

sources, and independently evaluated Roberts’s employment. Stimpson, 186 F.3d

at 1332 (holding that the “cat’s paw theory” may be utilized by the plaintiff to

prove “that the discriminatory animus behind the recommendation caused the

                                          14
discharge . . . if the plaintiff shows that the decisionmaker followed the biased

recommendation without independently investigating” the recommendation). As a

result, Roberts’s “cat paw” theory fails.

                                III. CONCLUSION

      Roberts cannot show that Harding-Baker’s animus was discriminatory in

nature. Moreover, Whitehead’s decision to terminate Roberts was sufficiently

independent to preclude Roberts from successfully raising a “cat’s paw” theory of

liability. Accordingly, the district court’s grant of summary judgment to Randstad

is AFFIRMED.




                                            15